Name: Commission Regulation (EC) NoÃ 216/2005 of 10 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 11.2.2005 EN Official Journal of the European Union L 39/1 COMMISSION REGULATION (EC) No 216/2005 of 10 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 11 February 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 10 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 104,2 204 78,6 212 157,6 248 82,5 624 81,4 999 100,9 0707 00 05 052 180,7 068 65,0 204 80,6 999 108,8 0709 10 00 220 36,6 999 36,6 0709 90 70 052 172,1 204 242,3 999 207,2 0805 10 20 052 44,8 204 42,9 212 44,7 220 41,7 400 45,0 421 23,4 448 31,7 624 56,5 999 41,3 0805 20 10 052 76,5 204 79,8 624 69,9 999 75,4 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 60,4 204 92,7 400 77,9 464 42,4 624 74,2 662 34,0 999 63,6 0805 50 10 052 46,6 220 27,0 999 36,8 0808 10 80 400 103,1 404 89,0 528 96,4 720 61,4 999 87,5 0808 20 50 388 81,4 400 89,6 528 60,7 999 77,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.